PER CURIAM.
Order reversed, and motion for new trial granted, upon condition that the defendant, within 30 days after entry and service of a copy of this order, pay plaintiffs the costs of this appeal and the taxable costs of this action accruing from the joinder of issue, including the costs and disbursements upon the reference to ascertain the plaintiffs’ damages, as also the disbursements actually incurred by plaintiffs upon the trial of the action and upon said reference for witness fees not taxable, and also upon condition that plaintiffs have the right, at their election, to read from the stenographer’s minutes, upon any new trial of the "action and upon any reference ordered herein, the evidence of any of their witnesses, already taken, residing outside of the state of New York. In the event of the defendant’s failure to comply with the terms of this decision, the order appealed from is affirmed, with costs. The form of the order to be entered hereupon to be settled before HISGOCK, J., upon two days’ notice.